
	
		IA
		112th CONGRESS
		1st Session
		H. J. RES. 25
		IN THE HOUSE OF REPRESENTATIVES
		
			February 9, 2011
			Mrs. Christensen (for
			 herself, Ms. Bordallo, and
			 Mr. Sablan) introduced the following
			 joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States regarding presidential election voting rights for
		  residents of all United States territories and commonwealths.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				 —
					1.The right of citizens of the United States
				to vote in the election for President and Vice President shall not be denied or
				abridged by the United States or by any State on account of residency in a
				territory or commonwealth of the United States.
					2.The Congress shall have power to enforce
				this article by appropriate
				legislation.
					.
		
